United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.L., Appellant
and
DEPARTMENT OF THE NAVY,
COMMANDER U.S. PACIFIC FLEET,
Pearl Harbor, HI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1356
Issued: November 17, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 1, 2015 appellant filed a timely appeal from a February 25, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits effective August 13, 2013; and (2) whether
appellant met his burden of proof to establish continuing work-related disability or eligibility for
medical benefits on or after August 13, 2013.
1
2

5 U.S.C. § 8101 et seq.

Appellant submitted additional evidence after OWCP’s February 25, 2015 decision, but the Board cannot consider
such evidence for the first time on appeal. See 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On July 13, 1983 appellant, then a 25-year-old machinist, filed a traumatic injury claim
(Form CA-1) alleging that he sustained injury on May 6, 1983 when his supervisor punched him
in his right eye. His claim was accepted for a concussion, a cervical strain, a right eyebrow
laceration, postconcussion syndrome, depression, and consequential migraine headaches.
Appellant stopped work on May 6, 1983 and has not returned to work since that date. He
received total disability compensation on the periodic rolls.
On May 16, 2008 Dr. Aubrey Swartz, a Board-certified orthopedic surgeon and OWCP
referral physician, found that the residuals of appellant’s work-related injury had ceased and that
he was no longer disabled due to the physical effects of the accepted work-related injuries. On
June 4, 2008 Dr. Bernard Grosser, a Board-certified psychiatrist and OWCP referral physician,
found that appellant continued to suffer residual psychiatric effects of his work-related injury
that continued to disable him. On July 31, 2008 he began treatment with Dr. Boyd K.
Southwick, an attending osteopath and Board-certified in family medicine.
On December 19, 2012 appellant attended second opinion examinations per OWCP’s
referral with Dr. Lewis B. Almarez, a Board-certified neurologist; Dr. Alfred I. Blue, a Boardcertified orthopedic surgeon; and Dr. Douglas Robinson, a Board-certified psychiatrist.
In a December 19, 2012 report, Dr. Almarez discussed appellant’s factual and medical
history and reported that appellant had normal reflexes and a normal motor examination.3 He
observed a nonphysiologic “global weakness” in appellant’s right upper extremity, but found 5/5
strength in all muscle groups. Dr. Almarez found no spasm on cervical palpation, and no
tenderness to minimal pressure in the supraclavicular area. He stated that appellant’s
neurological examination did not reveal any objective findings that would indicate a lateralizing
or focal neurological condition. Based upon the absence of objective findings, Dr. Almarez
concluded that appellant’s concussion and migraine headaches had long since resolved.
In a December 19, 2012 report, Dr. Blue discussed appellant’s factual and medical
history and found no correlation between appellant’s accepted orthopedic conditions and his
present medical situation. He determined that appellant’s cervical strain has long since
dissipated and that he did not have any residuals of this condition. Dr. Blue stated that “there are
no objective musculoskeletal findings today that would follow an injury of a cervical strain some
20 plus years ago.”4
In a December 19, 2012 report, Dr. Robinson discussed appellant’s factual and medical
history, including the accepted depression condition, and stated that appellant’s overly
personalized convictions about events did not follow a logical or rational process. He found that
appellant imputed negative intent to others or believed that negative events were caused by
others. There were recurring themes of feeling vulnerable to being judged by others for his
3

Dr. Almarez and Dr. Blue created and signed a joint report, but Dr. Almarez completed the neurological part of
the report and Dr. Blue completed the orthopedic portion.
4

In addition, no facial laceration was observed to be present.

2

perceived deficiencies as well as real ones, particularly regarding impaired literacy.
Dr. Robinson found that appellant “does not appear exactly depressed, but rather angry and
frustrated with circumstances.” He diagnosed appellant with depressive disorder, but not major
depressive disorder, which he stated was more likely a consequence of dysthymic disorder.
Dr. Robinson also diagnosed appellant with anxiety disorder. He stated that he did not think
appellant was suffering from post-traumatic stress disorder. Dr. Robinson stated:
“[T]he reason for [appellant’s] depression is his personality disorder. I do not
believe that events of his employment are an active cause, even though he
continues to ruminate about them. There are reasons for that which have nothing
to do with the event itself. [Appellant] projects blame. He holds himself faultless
in interactions…. [Appellant] has assumed, and undoubtedly prefers, a life of
passivity and inactivity.”
***
“I do not believe that there are any limitations that result from the work-related
condition. The only limitations are largely self-imposed, and a product of
[appellant’s] personality disturbance…. The psychiatric abnormalities that are
responsible for these limitations, however, have nothing to do with depression,
but rather are a product of his personality disorder.”
In a notice dated July 2, 2013, OWCP advised appellant that it proposed to terminate his
entitlement to wage-loss compensation and medical benefits based upon the second opinion
physicians’ reports. Appellant was provided 30 days to submit evidence and argument
challenging the proposed termination action.
Appellant submitted a July 31, 2013 statement in which he stated that he did not have
access to all his medical records and asserted that the opinions of his attending physicians should
carry greater weight than those of the OWCP referral physicians. He submitted a July 22, 2013
report in which Dr. Southwick diagnosed him with low back pain, headache, chronic pain
syndrome, and post-traumatic stress disorder. Dr. Southwick stated that appellant had pain,
depression, and post-traumatic stress disorder due to his “initial injury and should be entitled to
benefits.” Appellant also provided copies of previously submitted medical reports from his prior
treating physicians.
By decision dated August 13, 2013, OWCP terminated appellant’s wage-loss
compensation and eligibility for medical benefits effective August 13, 2013, noting OWCP
referral physicians’ opinions represented the weight of medical evidence regarding any workrelated residual effects or disability.
In a September 11, 2013 statement, appellant requested copies of his medical records and
argued that Dr. Southwick’s opinion should be given more weight because he was experienced in
treating psychiatric conditions and had been treating him for years. On February 13, 2014
OWCP had provided him a complete copy of his case file.
Appellant requested a hearing with an OWCP hearing representative. During the hearing
held on March 17, 2014, he provided additional argument challenging the termination action.
3

In a March 5, 2014 report, Dr. Southwick stated that OWCP’s termination action was
unjust and needed to be reconsidered due to the fact that the second opinions rendered did not
appear to be unbiased. He indicated that appellant’s May 6, 1983 employment injury left
appellant with chronic pain and migraines. The injury along with the chronic pain and the fact
that appellant was unable to work led to depression and anxiety. Dr. Southwick stated that there
were inaccuracies in the reports, and appellant had been dealing with chronic pain, migraines,
nerve damage, depression, post-traumatic stress disorder, panic attacks, and hypertension over
the last 30 years due to the injury caused by the employment injury.
In a June 3, 2014 decision, the hearing representative affirmed OWCP’s August 13, 2013
decision noting that the weight of the medical evidence continued to rest with the opinions of the
OWCP referral physicians.
Appellant requested reconsideration of his claim and submitted a September 19, 2014
report in which Dr. Richard Worst, an attending Board-certified psychiatrist, discussed his
psychiatric condition. Dr. Worst reported the findings of his evaluation of appellant and
diagnosed, “Unspecified Neurocognitive Disorder, indicating that his current symptoms are a
result of the concussion that he experienced in 1983.” He noted that an associated diagnosis
would be an adjustment disorder with mixed-disturbance of emotions and conduct “which refers
to the psychological overlay that has infiltrated into the issues of the initial injury as he has felt
victimized and disbelieved, and now even more so since the 2012 medical opinion.” Appellant
submitted other medical evidence but none of these reports indicated that he continued to have
work-related residuals.
In a February 25, 2015 decision, OWCP denied medication of its June 3, 2014 decision,
noting that it properly terminated appellant’s wage-loss compensation and medical benefits
effective August 13, 2013. It also found that he had failed to establish work-related disability or
eligibility for medical benefits on or after August 13, 2013.
LEGAL PRECEDENT -- ISSUE 1
Under FECA, once OWCP has accepted a claim it has the burden of justifying
termination or modification of compensation benefits.5 OWCP may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the employment.6
Its burden of proof includes the necessity of furnishing rationalized medical opinion evidence
based on a proper factual and medical background.7

5

I.J., 59 ECAB 408 (2008); Vivien L. Minor, 37 ECAB 541, 546 (1986).

6

Charles E. Minniss, 40 ECAB 708, 716 (1989).

7

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

4

ANALYSIS -- ISSUE 1
OWCP accepted appellant’s claim for a concussion, a cervical strain, a right eyebrow
laceration, post-concussion syndrome, depression, and consequential migraine headaches after a
supervisor punched him in the right eye on May 6, 1983.
In the present case, the weight of medical opinion is represented by the well-rationalized
December 19, 2012 opinions of Dr. Almarez, a Board-certified neurologist, Dr. Blue, a Boardcertified orthopedic surgeon, and Dr. Robinson, a Board-certified psychiatrist, who served as
OWCP referral physicians. OWCP properly terminated appellant’s entitlement to wage-loss
compensation and medical benefits effective August 13, 2013 based upon these opinions.
Dr. Almarez performed a full neurological examination on appellant, and found no
objective findings to support continuing residual effects of appellant’s neurological conditions.
Dr. Blue also examined appellant, and found a lack of objective findings to support any
continuing residual effects of any orthopedic conditions. Dr. Robinson provided an opinion that
appellant continued to suffer from psychiatric conditions, including personality disorder with
concurrent depression and anxiety disorder. However, he indicated that appellant’s examination
did not support that any continuing psychiatric conditions or disability were causally related to
his work injury. Rather, appellant’s present condition was due to a nonwork-related personality
disorder. Dr. Robinson concluded that appellant was no longer disabled due to the employment
injury. He documented full examinations, and were provided with a complete and accurate
statement of accepted facts and the relevant medical records.
Appellant submitted a July 22, 2013 report in which Dr. Southwick, stated that appellant
had pain, depression, and post-traumatic stress disorder due to his “initial injury and should be
entitled to benefits.” This report is of limited probative value on the relevant issue of this case
because Dr. Southwick did not provide any medical rationale for his opinion that appellant’s
work injuries continued to cause disability and the need for medical treatment. The Board has
held that a medical report is of limited probative value on the issue of causal relationship if it
contains a conclusion regarding causal relationship which is unsupported by medical rationale.8
Before OWCP and on appeal, appellant argues that he was not provided with copies of
his medical records. However, OWCP provided copies of his medical records in February 2014.
Appellant was provided with sufficient notice of the requirements for continuing benefits such
that he had an effective opportunity to respond. He alleges that the second opinion physicians’
reports showed inconsistencies in the factual and medical history, and they were not provided
with all medical reports. However, the physicians were provided with a statement of accepted
facts, relevant medical records, and performed a thorough evaluation of appellant, including
taking a history. Appellant argues that additional conditions, including a shoulder condition and
post-traumatic stress disorder, were causally related to his employment and continued to affect
him. However, the evidence does not establish with medical rationale and objective findings that
any additional conditions are causally related to appellant’s employment. Appellant alleges that
OWCP and the second opinion physicians were biased and the process was unfair. However, he
8

C.M., Docket No. 14-88 (issued April 18, 2014).

5

has not provided any objective evidence documenting bias and his disagreement with the
decision issued in his case and the referral physician opinions does not amount to bias.
LEGAL PRECEDENT -- ISSUE 2
After termination or modification of compensation benefits, clearly warranted on the
basis of the evidence, the burden for reinstating compensation benefits shifts to appellant. In
order to prevail, appellant must establish by the weight of the reliable, probative, and substantial
evidence that he or she had an employment-related disability which continued after termination
of compensation benefits.9
ANALYSIS -- ISSUE 2
After OWCP’s August 13, 2013 decision terminating appellant’s compensation effective
August 13, 2013, appellant submitted additional medical evidence which he believed established
that he continued to be disabled due to residuals of his accepted work injuries. Given that the
Board has found that OWCP properly relied on the opinions of Dr. Almarez, Dr. Blue, and
Dr. Robinson, OWCP referral physicians, in terminating appellant’s compensation effective
August 13, 2013, the burden shifted to appellant to establish continuing disability. The Board
has reviewed the additional evidence submitted by appellant and finds that it is of insufficient
probative value to establish that he had residuals of his employment injuries on or after
August 13, 2013.
In the March 5, 2014 report, Dr. Southwick provided an opinion that appellant continued
to suffer residual effects or disability causally related to the work injury, and stated that the
second opinion physicians appeared biased. He did not provide objective findings or medical
rationale, other than to state that appellant continued to exhibit subjective complaints, to support
his opinion that appellant continued to suffer residual effects of the accepted work injuries rather
than the effects of a nonwork-related condition. Dr. Southwick did not provide a rationalized
opinion on causal relationship.
In Dr. Worst’s September 19, 2014 report, he diagnosed, Unspecified Neurocognitive
Disorder, and found that his current symptoms were a result of the concussion that he
experienced in 1983. He noted that an associated diagnosis would be an adjustment disorder
with mixed-disturbance of emotions which refers to a psychological overlay that has infiltrated
into the issues of the initial injury due to feeling victimized and disbelieved. Dr. Worst found
that even more obvious in the 2014 report than in his 2012 medical opinion. The Board finds
that his opinion is of limited probative value because he did not provide medical rationale in
support of his opinion on continuing work-related residuals. Dr. Worst’s opinion is conclusory
in nature and he does not adequately explain how it is supported by objective findings of record.
As explained above, the medical evidence does not show that appellant’s has a continuing postconcussion syndrome, a condition which Dr. Worst posited still contributes to a work-related
emotional condition. Moreover, OWCP has not accepted an adjustment disorder and the medical
evidence does not otherwise establish the existence of such a work-related condition
9

Wentworth M. Murray, 7 ECAB 570, 572 (1955).

6

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits effective August 13, 2013. The Board further finds that
appellant did not meet his burden of proof to establish work-related disability or entitlement to
medical benefits on or after August 13, 2013.
ORDER
IT IS HEREBY ORDERED THAT the February 25, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 17, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

